 
EXHIBIT 10.24
 
STOCK PLEDGE AGREEMENT
 
THIS STOCK PLEDGE AGREEMENT (this “Pledge Agreement”) is made as of January 21,
2002, between Joseph Semmer as pledgor (“Pledgor”), and Century Maintenance
Supply, Inc., a Delaware corporation, as pledgee (“Pledgee”).
 
RECITALS:
 
A.    Pursuant to that certain Subscription Agreement dated January 21, 2002
(the “Subscription Agreement”) by and between Pledgee and Pledgor, Pledgor has
agreed to purchase 20,000 shares of common stock (the “Shares”), $.001 par value
per share, of Pledgee at a price of $10.00 per share.
 
B.    Pledgor desires to purchase the Shares and Pledgee has agreed that Pledgor
may pay one half of the purchase price for the Shares by delivering a secured
promissory note (the “Note”).
 
C.    Pledgor is required to execute this Pledge Agreement to secure payment in
full of all obligations under the Note, whether for principal, interest, or
otherwise, by pledging 10,000 of the Shares (the “Pledged Shares”) to ensure
compliance with the terms and conditions of the Note and this Pledge Agreement.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and conditions contained herein, the parties hereto agree as follows:
 
1.    Grant of Security Interest in the Pledged Shares.    Pledgor hereby grants
to Pledgee a security interest in, pledges and hypothecates the Pledged Shares
to Pledgee, and deposits the certificate evidencing the Pledged Shares (the
“Certificate”) with Pledgee as collateral security for the payment by Pledgor of
all obligations existing under the Note, whether for principal, interest, or
otherwise, and the satisfaction of all obligations of Pledgor under this Pledge
Agreement. The Certificates, together with one or more stock assignments duly
executed in blank with signatures appropriately guaranteed or witnessed, are
being delivered herewith to Pledgee, to be retained by Pledgee as the
pledgeholder for the Pledged Shares.
 
2.    Representation and Warranty of Pledgor.    Pledgor represents and warrants
to Pledgee that the Pledged Shares are free and clear of all claims, mortgages,
pledges, liens and other encumbrances of any nature whatsoever, except (a) the
liens and restrictions set forth



1



--------------------------------------------------------------------------------

herein and in the Note and (b) any restrictions upon sale and distribution
imposed by the Securities Act of 1933, as amended (the “Act”), applicable state
securities laws, the Option Agreement and the Plan.
 
3.    Voting of Pledged Shares.    So long as there shall exist no Event of
Default (as hereinafter defined), Pledgor shall be entitled to exercise, as
Pledgor deems proper but in a manner not inconsistent with the terms hereof,
Pledgor’s rights to voting power with respect to the Pledged Shares. Pledgee,
and not Pledgor, shall be entitled to vote the Pledged Shares at any time that
there exists an Event of Default.
 
4.    Distributions; Dividends.    Other than (a) liquidating dividends or (b)
distributions in kind, as described in Section 13(a), so long as there shall
exist no Event of Default, Pledgor shall be entitled to receive any dividend
(ordinary or extraordinary, whether paid in cash, stock or property) or other
distribution with respect to the Pledged Shares other than . If there exists an
Event of Default, such dividend or other distribution shall be delivered to
Pledgee to be held as additional collateral security under this Pledge
Agreement.
 
5.    Pledgee’s Duties.    So long as Pledgee exercises reasonable care with
respect to the Pledged Shares in its possession, Pledgee shall have no liability
for any loss or damage to such Pledged Shares, and in no event shall Pledgee
have liability for any diminution in value of the Pledged Shares occasioned by
economic or market conditions or events. Pledgee shall be deemed to have
exercised reasonable care within the meaning of the preceding sentence if the
Pledged Shares in its possession are accorded treatment substantially equal to
that which Pledgee accords its own property, it being understood that Pledgee
shall not have any responsibility under this Pledge Agreement for (a)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to the Pledged Shares, whether or
not Pledgee has or is deemed to have knowledge of such matters, or (b) taking
any necessary steps to preserve rights against any person or entity with respect
to the Pledged Shares.
 
6.    Release from Pledge.    No Pledged Shares may be transferred by Pledgor
unless Pledgor has made payment to Pledgee of all unpaid obligations existing
under the Note (whether or not then due and payable), whether for principal,
interest, or otherwise and all unsatisfied obligations of Pledgor under the Note
and this Pledge Agreement. In the event of (a) purchase by Pledgee from Pledgor
of a number of the Pledged Shares sufficient to repay in full all obligations
under the Note, whether for principal, interest, or otherwise or (b) repayment
by Pledgor in full of all obligations under the Note, whether for principal,
interest, or otherwise, the Pledged Shares shall be released from this Pledge
Agreement. Pledgor hereby authorizes and directs Pledgee, upon receipt by
Pledgor of payment to complete and execute the stock assignment or stock
assignments delivered herewith to effectuate such transfer.
 
7.    Sale of Collateral.    Upon the occurrence of any Event of Default,
Pledgee shall have all the rights and remedies of a secured party under the
applicable Uniform Commercial Code and also may, without notice, except as
specified below, at its option, sell all or any part of the Pledged Shares, for
cash, note or other property upon credit for future delivery or upon such other
terms as Pledgee may deem commercially reasonable. Upon such sale, Pledgee,
unless



2



--------------------------------------------------------------------------------

prohibited by a provision of any applicable statute, may purchase all or any
part of the Pledged Shares being sold, free from and discharged of all trusts,
claims, rights of redemption and equities of Pledgor. If the proceeds of any
sale of the Pledged Shares shall be insufficient to pay all amounts due under
the Note and satisfy the obligations of Pledgor under the Note and this Pledge
Agreement, including collection costs and expenses of such sale, Pledgor shall
remain obligated and liable for any deficiency with respect thereto. If, at any
time when Pledgee shall determine to exercise its rights to sell all or any part
of the Pledged Shares pursuant to this Section 7, such Pledged Shares, or the
part thereof to be sold, shall not be effectively registered under the Act as
then in effect or any similar statute then in force, subject to the provisions
of Section 9 hereof, Pledgee, in its sole and absolute discretion, is hereby
expressly authorized to sell such Pledged Shares, or any part thereof, by
private sale in such manner and under such circumstances as Pledgee may deem
necessary or advisable in order that such sale may be effectuated legally
without such registration. Without limiting the generality of the foregoing,
Pledgee, in its sole and absolute discretion, may approach and negotiate with a
restricted number of potential purchasers to effectuate such sale or restrict
such sale to a purchaser or purchasers who shall represent and agree that such
purchaser or purchasers are purchasing for its or their own account, for
investment only, and not with a view to the distribution or sale of such Pledged
Shares or any part thereof. Any sale conducted in the manner described in the
foregoing sentence shall be deemed to be a sale conducted in a commercially
reasonable manner within the meaning of the applicable Uniform Commercial Code,
and Pledgor hereby consents and agrees that Pledgee shall incur no
responsibility or liability for selling all or any part of the Pledged Shares at
a price which is not unreasonably low, notwithstanding the possibility that a
substantially higher price might be realized if the sale were public. Pledgee
shall not be obligated to make any sale of the Pledged Shares regardless of
notice of sale having been given. Pledgee may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and any
such sale may, without further notice, be made at the time and place to which it
was so adjourned.
 
8.    Redemption of Collateral.    Notwithstanding any other provision of this
Pledge Agreement, upon the occurrence of an Event of Default, Pledgee shall give
Pledgor written notice of the time and place of any public sale or of the time
on or after which any private sale or other transfer is to be made at least five
(5) days before the date fixed for any public sale or before the day on or after
which any private sale or other transfer is to be made. Pledgor agrees that, to
the extent notice of sale shall be required by law, such five (5) days’ notice
shall constitute reasonable notification. This notice shall also specify the
aggregate outstanding monetary obligations of the Pledgor to Pledgee at the date
of such notice (the “Total Obligation”). At any time during such five–day
period, Pledgor shall have the right to redeem the Pledged Shares by the payment
by wire transfer or certified or bank cashier’s check of an amount equal to the
Total Obligation.
 
9.    Events of Default.    At the option of Pledgee, the principal balance of
the Note, and all other obligations of Pledgor to Pledgee thereunder and
hereunder, shall become and be immediately due and payable, without notice of
default, presentment or demand for payment, protest or notice of nonpayment or
dishonor, or other notices or demands of any kind (all of



3



--------------------------------------------------------------------------------

which are hereby expressly waived by Pledgor), upon the occurrence of any of the
events set forth below (individually, an “Event of Default”):
 
(a)  Pledgor shall fail to make complete payment of principal or interest when
due under the Note; or
 
(b)  Pledgor shall commit a breach of or default under the Note or this Pledge
Agreement.
 
10.    Termination.    This Pledge Agreement shall terminate only upon payment
to Pledgee of all unpaid obligations existing under the Note and all unsatisfied
obligations of Pledgor under this Pledge Agreement. Upon termination of this
Pledge Agreement, Pledgor shall be entitled to the return of the Certificates
then held by Pledgee and any other collateral security then held by Pledgee
pursuant to Section 4 of this Pledge Agreement.
 
11.    Cumulation of Remedies; Waiver of Rights.    The remedies provided herein
in favor of Pledgee shall not be deemed exclusive but shall be cumulative and
shall be in addition to all of the remedies in favor of Pledgee existing at law
or in equity. Nothing in this Pledge Agreement shall require Pledgee to proceed
against or exhaust its remedies against the Pledged Shares before proceeding
against Pledgor or executing against any other security or collateral securing
performance of Pledgor’s obligations to Pledgee under the Note or this Pledge
Agreement. No delay on the part of Pledgee in exercising any of its options,
powers or rights, or the partial or single exercise thereof, shall constitute a
waiver thereof.
 
12.    Execution of Endorsements, Assignments, Etc.    Upon the occurrence of an
Event of Default, Pledgee shall have the right for and in the name, place and
stead of Pledgor to execute endorsements, assignments or other instruments of
conveyance or transfer with respect to all or any of the Pledged Shares and any
other shares of the capital stock of Pledgee or other property which is held by
Pledgee as collateral security pursuant to this Pledge Agreement.
 
13.    Miscellaneous.
 
(a)  Further Assurances; Changes in Capitalization.    Each party hereto agrees
to perform any further acts and execute and deliver any documents which may be
reasonably necessary to carry out the intent of this Pledge Agreement. The
provisions of this Pledge Agreement shall apply to any and all stock or other
securities of the Pledgee or any successor or assign of the Pledgee, which may
be issued in respect of, in exchange for or in substitution of, the Pledged
Shares by reason of any split, reverse split, recapitalization,
reclassification, combination, merger, consolidation or otherwise, and such
Pledged Shares or other securities shall be encompassed within the term “Pledged
Shares” for purposes of this Pledge Agreement and the Pledgee shall have a
security interest in all such securities on the same terms set forth in this
Pledge Agreement.
 
(b)  Notice.    Except as otherwise provided herein, all notices, requests,
demands and other communications under this Agreement shall be in writing, and
if by telecopy,



4



--------------------------------------------------------------------------------

shall be deemed to have been validly served, given or delivered when sent, or if
by personal delivery or messenger or courier service, or by registered or
certified mail, shall be deemed to have been validly served, given or delivered
upon actual delivery, at the following addresses, telephone and facsimile
numbers (or such other address(es), telephone and facsimile numbers a party may
designate for itself by like notice):
 
If to Pledgee:
 
Century Maintenance Supply, Inc.
10050 Cash Road, Suite 1
Stafford, Texas 77477
Attention:    Chief Financial Officer
Telephone:  (281) 208-5000
Telecopy:    (281) 208-5094
 
If to Pledgor:
 
Mr. Joseph Semmer
 
                                                             
 
                                                             
 
                                                             
 
(c)  Amendments.    This Pledge Agreement may be amended only by a written
agreement executed by the parties hereto.
 
(d)  Governing Law.    This Pledge Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware.
 
(e)  Disputes.    In the event of any dispute between the parties arising out of
this Pledge Agreement, the prevailing party shall be entitled to recover from
the nonprevailing party the reasonable expenses of the prevailing party
including, without limitation, reasonable attorneys’ fees.
 
(f)  Entire Agreement.    This Pledge Agreement constitutes the entire agreement
and understanding among the parties pertaining to the subject matter hereof and
supersedes any and all prior agreements, whether written or oral, relating
hereto.
 
(g)  Successors and Assigns.    Pledgee shall have the right to assign with
absolute discretion any or all of its rights and/or obligations and/or delegate
any or all of its duties under this Agreement to any of its affiliates,
successors and/or assigns, including, without limitation (i) to any of its banks
or lending institutions as collateral security, or (ii) to any entity succeeding
the Pledgee by merger, consolidation or acquisition of all or substantially all
of the Pledgee’s assets, and this Agreement shall inure to the benefit of, and
be binding upon, such respective affiliates, successors and/or assigns of
Pledgee in the same manner and to the same



5



--------------------------------------------------------------------------------

extent as if such affiliates, successors and/or assigns were original parties
hereto. Unless specifically provided herein to the contrary, Pledgor may not
assign any or all of its rights and/or obligations and/or delegate any or all of
its duties under this Pledge Agreement without the prior written consent of
Pledgee. Upon an assignment of any or all of Pledgor’s rights and/or obligations
and/or a delegation of any or all of its duties under this Pledge Agreement in
accordance with the terms of this Pledge Agreement, this Pledge Agreement shall
inure to the benefit of, and be binding upon, Pledgor’s respective affiliates,
successors and/or assigns in the same manner and to the same extent as if such
affiliates, successors and/or assigns were original parties hereto.
 
(h)  Headings.    Introductory headings at the beginning of each section and
subsection of this Pledge Agreement are solely for the convenience of the
parties and shall not be deemed to be a limitation upon or description of the
contents of any such section and subsection of this Pledge Agreement.
 
(i)  Counterparts.    This Agreement may be executed in two counterparts, each
of which shall be deemed an original and both of which, when taken together,
shall constitute one and the same Pledge Agreement.



6



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Pledge Agreement
as of the day and year first above written.
 
PLEDGEE:
CENTURY MAINTENANCE SUPPLY, INC.,
a Delaware corporation
By:
 
/s/    Richard E. Penick
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

   
Richard E. Penick
Vice President, Chief Financial Officer
and Assistant Secretary

PLEDGOR:
/s/    Joseph Semmer

--------------------------------------------------------------------------------

Joseph Semmer



7